

EXHIBIT 10.47


November 15, 2007
  
Michael R. Tyler
 
Dear Mike:
 
This letter will amend the addendum dated as of February 28 (the “Addendum”) to
the letter offer of employment to you from Sanmina-SCI, dated as of February 23,
2007. The purpose of this amendment is to bring the Addendum into compliance
with Section 409A of the Internal Revenue Code. Section 4 of the Addendum shall
be amended as follows:
 
4.     If your employment is terminated by Sanmina-SCI without “cause”, or if
you leave the Company for “good reason,” as the term “cause” has been previously
defined between you and Sanmina-SCI, and “good reason” is defined in the safe
harbor provisions in Treas. Reg. § 1.409A-1(n) (2), as amended, then you will
receive twelve months of salary, upon execution by you, of an Agreement and
General Release.
 
All other provisions of the Addendum remain the same.
 
Sincerely:
 
/s/WAYNE SHORTRIDGE
 
Wayne Shortridge
Chairman, Compensation Committee
Sanmina-SCI Corporation

 
 Agreed to and accepted this 15 day of November, 2007.
 
/s/ MICHAEL TYLER
 
Michael R. Tyler

